EXHIBIT 10.1

LOGO [g25778image001.jpg]

March 20, 2006                                                 

Via Overnight Courier

Mr. Larry Accardi

Executive Vice President, Contract Sales and

    President, Specialty Distribution

Sysco Corporation

1390 Enclave Parkway

Houston, TX 77077

 

Re: Master Distribution Agreement effective February 1, 2002

Dear Larry:

This letter confirms the agreement of Sysco Corporation and ARAMARK Food and
Support Services Group, Inc. to extend the term of the above-referenced
Agreement for an indefinite period of time, each party retaining its right under
Section 7(B) of the Agreement to terminate the Agreement at will, upon at least
180 days’ written notice to the other party.

To confirm your agreement, please sign this letter in the space provided below,
and overnight an original to me. Kindly retain the second enclosed original for
your file.

 

Very truly yours,

 

/s/ LAUREN J. RICHARDSON

Lauren J. Richardson

Vice President Finance and Allied Procurement

Supply Chain Management

ARAMARK Food & Support Services

AGREED:

 

SYSCO CORPORATION

By:

 

/s/ MICHAEL C. NICHOLS

Name:

  Michael C. Nichols

Title:

  Vice President

Date:

  4/7/06

 

 

 

 

ARAMARK Supply Chain Management

1101 Market Street

ARAMARK Tower

Philadelphia, PA 19107